        Case 3:20-cv-00569-MPS Document 42-1 Filed 05/15/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 DIANTHE MARTINEZ-BROOKS,                          No. 3:20-cv-00569 (MPS)
 REJEANNE COLLIER, JACKIE
 MADORE, and KENNETH CASSIDY,
 individually and on behalf of all others
 similarly situated,                               DECLARATION OF
   Petitioners,                                    LCDR CHARLES DUSSEAU, U.S.P.H.S.

                v.

 D. EASTER, Warden of Federal Correctional
 Institution at Danbury, and MICHAEL
 CARVAJAL, Director of the Federal Bureau
 of Prisons, in their official capacities,
   Respondents.


I, LCDR CHARLES DUSSEAU, hereby make the following declaration:

1.     I am Registered Nurse and Commissioned Officer in the United States Public Health Service.
       I was commissioned in August 2008 and hold the rank of Lieutenant Commander. I currently
       serve as the Infection Prevention and Control Consultant for the South Central Region of the
       Bureau of Prisons (“BOP”), and my duty station is located at the Federal Correctional
       Institution in Texarkana, Texas (“FCI Texarkana”).

2.     In response to litigation arising from the Federal Correctional Institution in Danbury, CT
       (“FCI Danbury”), I have been asked to create a list of inmates from those institutions who are
       aged 65 or over and/or have any of the conditions specifically identified by the United States
       Centers for Disease Control (“CDC”) as putting them at higher risk for severe illness from
       COVID-19.

3.     All inmates currently in BOP custody have their medical records maintained in the BOP’s
       Bureau Electronic Medical Records System (“BEMR”). This computerized system provides
       for the collection, storage, maintenance, analysis, and dissemination of comprehensive
       electronic medical records for all offenders remanded for federal custody. The system includes
       an inmate’s medical, social, and psychological history and ongoing data and related
       informational records. The Bureau Pharmacy System (BEMRx), integrated with BEMR,
       collects and stores pharmaceutical records, including prescription and dosage information.
       The Psychology Data System (PDS), formerly a separate system, is integrated into BEMR as
       well. PDS is used to manage all documentation relevant to inmate mental health, including
       psychological evaluations and assessments, drug and alcohol abuse treatment, therapy,
       counseling, and crisis intervention. It also has a Treatment Group component, which is used
       to manage the clinical treatment groups within an institution (e.g., Drug Education, Sex
       Offender Treatment, etc.).



                                                Page 1 of 2
        Case 3:20-cv-00569-MPS Document 42-1 Filed 05/15/20 Page 2 of 2



4.     Just as in the community, BOP physicians and other healthcare providers utilize the ICD-10-
       CM (International Classification of Diseases, Tenth Revision, Clinical Modification) system,
       and its predecessor the ICD-9-CM, to classify and code all diagnoses, symptoms and
       procedures recorded in conjunction with health care provided to federal inmates. All known
       diseases and other health problems are assigned a specific ICD-9/10 code.

5.     Because BEMR utilizes ICD codes whenever health care is provided to federal inmates, it is
       possible to assemble lists and compile morbidity statistics on specific inmate populations
       through BEMR.

6.     In accordance with the foregoing, I received a list of ICD codes from the Petitioners’ counsel
       via the U.S. Attorney’s Office representing conditions specifically identified by the United
       States Centers for Disease Control (“CDC”) as putting a person at higher risk for severe illness
       from COVID-19. While this list originally contained the code for “essential hypertension”,
       this code was eventually not used as that condition has not been specifically identified as
       putting a person at greater risk of severe illness from COVID-19. Using SQL (Structured
       Query Language), I matched the list of ICD codes against any Health Problem ICD codes in
       our nightly database extract of the electronic medical record for all inmates from FCI
       Danbury. To ensure there were no errors introduced by the use of periods or lack thereof in
       ICD codes I matched both for the exact ICD Code provided by counsel and that same code,
       less the period, if present.

7.     Additional variables were created to allow BEMR to identify all FCI Danbury inmates who
       were 65 years of age or older, and those who had a Body Mass Index (“BMI”) of 40 or greater.

8.     From those parameters set forth at ¶ 6-7, a list of “medically vulnerable inmates at Danbury
       FCI” was created on May 14, 2020, against the database snapshot from the evening of May
       13, 2020. This list would include 313 inmates. Several common diagnoses such as diabetes
       and COPD were spot checked against the medical record to ensure no discrepancies were
       identified. As a final quality control this list was also sent to Health Services staff at FCI
       Danbury for review and to check for any readily apparent errors. No issues or discrepancies
       were identified by Health Services staff at FCI Danbury.

9.     I am aware that this list, despite our best efforts, may not include every person because of
       coding errors at the time the information was inputted into the system. For example, if medical
       personnel made a coding error at the time of input, this list may not capture that individual.
       BOP plans to continuously review the information to provide quality assurance and may
       update the list as needed to provide the most accurate information.

I declare the foregoing is true and correct to the best of my knowledge and belief, and given under
penalty of perjury pursuant to 28 U.S.C. § 1746.

Executed this 15    day of May, 2020.

                                                       ___________________________________
                                                       Charles Dusseau, R.N.
                                                       LCDR, U.S. Public Health Service
                                                       FCI Texarkana, TX

                                                Page 2 of 2
